—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Cor*859rectional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged in two misbehavior reports with disobeying a direct order, engaging in an unhygienic act and two counts of creating a disturbance. The charges contained in the first misbehavior report detail petitioner’s unhygienic act in the gymnasium of the correctional facility and his behavior upon being confronted by a correction officer, which resulted in petitioner’s being sent back to his dormitory. The second misbehavior report relates petitioner’s subsequent behavior upon returning to his dormitory quarters.
While petitioner asserts that the correction officers conspired to penalize him and provoked his conduct in order to write the misbehavior reports, this unsupported allegation presented a credibility issue for the Hearing Officer to resolve (see, e.g., Matter of Melette v Lacy, 251 AD2d 831). Moreover, the testimony presented at the hearing, including that of petitioner, corroborated the events related in the misbehavior report. We have examined petitioner’s remaining contentions, including his claim of Hearing Officer bias, and find them to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.